Case 0:18-cv-61984-RKA Document 146 Entered on FLSD Docket 10/03/2019 Page 1 of 20



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                                 CASE NO. 0:18-CV-61984-FAM


   POLLY BASSETT,

          Plaintiff,

   v.

   WAL-MART STORES EAST, L.P.,

          Defendant.


                             PLAINTIFF’S MOTION FOR SANCTIONS
                              DUE TO SPOLIATION OF EVIDENCE

          COMES NOW, the Plaintiff, POLLY BASSETT, by and through undersigned counsel

   and pursuant to Federal Law, Southern District Rule 7.1, and the Court’s inherent authority,

   hereby files her Motion for Sanctions against WAL-MART STORES EAST, L.P. (hereafter

   WAL-MART), seeking if necessary to reserve ruling until the close of evidence at trial and

   before giving jury instructions, due to its Spoliation of Evidence in this case, and as grounds

   therefor states as follows:

   I.     BACKGROUND

          On December 24, 2016, Plaintiff POLLY BASSETT sustained injuries to Plaintiff’s right

   knee including a clear meniscus tear and partial tear and/or strain of the anterior cruciate

   ligament and disk bulging at L1/2 through L4/5 with a disk herniation with annular fissure at

   L5/S1 level. The incident was captured on closed-circuit television (“CCTV”) video footage;

   however, following the receipt of a preservation letter [See Exhibit “A”, Preservation Letter],

   WAL-MART caused the destruction and/or loss of said footage, but also on September 25, 2019,



                                            Page 1 of 20
Case 0:18-cv-61984-RKA Document 146 Entered on FLSD Docket 10/03/2019 Page 2 of 20



   for the first time, produced for trial a still shot of additional video that was not produced (nor was

   the still shot) during the discovery period.

            The Defendant WAL-MART spoiled evidence, but worse, for the first time on September

   25, 2019 produced a picture that clearly shows not all of the video was produced in this case.

   Specifically, Defendant’s Exhibit for Trial D-1 just produced as evidence at trial on September

   25, 2019, and discussed infra, shows a time of 6:12:05 AM, thirty minutes before any video

   produced during discovery.

            In Long v. Celebrity Cruises, Inc., 2013 WL 12092088 (S.D. Fla. July 31, 2013),

   Magistrate Judge Torres issued sanctions to a cruise line after ruling on a spoliation issue

   strikingly similar to the issue presented here. In Long, the security officer charged with the duty

   to preserve CCTV footage of the incident in that case “permanently lost” the footage when it was

   overwritten in the normal course. The Southern District held that “[f]or a security officer tasked

   with investigating a possible claim in anticipation of litigation and preserving evidence for that

   claim to allow the evidence to be lost in this manner is undeniably reckless.” Id. at *7. As a

   result, the Long court found that Plaintiff “amply” satisfied the burden of showing bad faith

   sufficient to impose sanctions. Id. at *8.

            Plaintiff submits that the circumstantial evidence of bad faith in this case goes above and

   beyond that which was presented to the court in Long v. Celebrity. As a result, Plaintiff seeks an

   adverse inference jury instruction as a result of Defendant’s spoliation of evidence.

      II.      LEGAL STANDARD

            Spoliation of evidence is established when the prejudiced party demonstrates, first, that

   the missing evidence existed at one time; second, that the spoliator had a duty to preserve the

   evidence; and third, that said evidence was crucial to proving the movant’s prima facie case.



                                                  Page 2 of 20
Case 0:18-cv-61984-RKA Document 146 Entered on FLSD Docket 10/03/2019 Page 3 of 20



   Walter v. Carnival Corp., 2010 WL 2927962, *2 (S.D. Fla. July 23, 2010). The burden on the

   party seeking to demonstrate that the evidence was crucial to proving its case is light; as “courts

   must not hold the prejudiced party to too strict a standard of proof regarding the likely contents

   of the destroyed evidence because doing so allows the spoliators to profit from the destruction of

   the evidence.” In re Boston Boat III, 310 F.R.D. 510, 521 (S.D. Fla. 2015) (citing Southeastern

   Mech. Servcs., Inc. v. Brody, 657 F. Supp. 2d 1293, 1300 (M.D. Fla. 2009)).

           The spoliation of evidence rises to the level of a sanctionable offense when the party

   seeking sanctions can show bad faith on the part of the spoliator, “such as where a party

   purposely loses or destroys relevant evidence.” Walter, 2010 WL 2927962, *2 (citing Bashir v.

   Amtrak, 119 F.3d 929, 931 (11th Cir. 1997)) (emphasis added). Bad faith can be demonstrated

   through circumstantial evidence if direct evidence of bad faith is unavailable. Id.; see Long, 2013

   WL 12092088, *6 (“Courts recognize that because a movant often faces a difficult burden in

   proving bad faith, and as direct evidence of bad faith is rarely available, circumstantial evidence

   can be used.” (citations omitted)). Further, bad faith sufficient for sanctions “is not limited to acts

   of malice or willful intent.” Id. at *7.

           To show bad faith through circumstantial evidence, a party must demonstrate: (1) that

   evidence once existed “that could fairly be supposed to have been material” to proving a claim in

   the case; (2) that the spoliating party engaged in an affirmative act causing the evidence to be

   lost; (3) that the spoliating party did so when it knew of its duty to preserve the evidence; and (4)

   the spoliating party cannot credibly explain the affirmative act as not involving bad faith for the

   reason offered by the spoliator. Walter, 2010 WL 2927962, *2 (citing Calixto v. Watson Bowman

   Acme Corp., 2009 WL 3823390, *16 (S.D. Fla. Nov. 16, 2009)).




                                               Page 3 of 20
Case 0:18-cv-61984-RKA Document 146 Entered on FLSD Docket 10/03/2019 Page 4 of 20



             Upon finding bad faith, a court has broad discretion to impose sanctions, which can

   include but are not limited to: dismissal of the case, entering a default judgment against a

   defendant, excluding expert testimony, or issuing an adverse jury instruction that raises a

   presumption against the spoliator. Boston Boat, 310 F.R.D. at 514. Jury instructions can vary

   with regard to harshness, and may include “imposition of a mandatory, albeit rebuttable,

   presumption,” or a less harsh adverse inference allowing “a jury to presume that the lost

   evidence is relevant and favorable to the innocent party,” where the jury considers rebuttal

   evidence and then considers whether to draw the adverse inference. Id. at 514-15.

      III.      MEMORANDUM OF LAW

             Plaintiff is entitled to sanctions in this case because she can show WAL-MART’s bad

   faith in the loss or destruction of the CCTV footage, through mounting circumstantial evidence.

   WAL-MART knew it had a duty to preserve the CCTV footage of the incident. The asset

   protection manager, Virgil Dixon, stored portions of other camera angles on his cell phone—

   which was not disclosed without significant efforts by Plaintiff—but did not store the relevant

   portions of the other cameras in the Vestibule or in the parking lot—including the angle that

   would show the “greater” standing nearby.

             That same asset protection manager failed to complete an internal investigation—in fact,

   made a unilateral decision to store portions of the other cameras on his cell phone by recording

   the TV monitor with his cellphone, for reasons unknown and never explained.

             WAL-MART had notice of Plaintiff’s claim within the timeframe outlined by its own

   evidence preservation procedures, yet failed to take immediate steps to preserve the evidence in

   this case, effectively violating its own evidence preservation policies. Cf. Mitchell v. Royal

   Caribbean Cruises, Ltd., 2013 WL 12066018, *2 (S.D. Fla. May 7, 2013).



                                               Page 4 of 20
Case 0:18-cv-61984-RKA Document 146 Entered on FLSD Docket 10/03/2019 Page 5 of 20



          Finally, the Defendant for the first time disclosed a screen shot on September 25, 2019 of

   a cropped portion of the CCTV video, which when you zoom in on a computer, reads 6:12:05

   AM, when the earliest portion of the CCTV ever produced to date was 6:42:00 AM, thirty

   minutes earlier.

          Below, Plaintiff outlines each element in the spoliation analysis, then analyzes each

   element showing circumstantial evidence of bad faith on the part of WAL-MART. Because the

   circumstances in this case rise above those presented in an almost identical factual scenario in

   Long v. Celebrity, Plaintiff is entitled to an adverse jury instruction regarding WAL-MART’s

   spoliation of the CCTV footage in this case. See Long v. Celebrity Cruises, Inc., 2013 WL

   12092088.

          A. Spoliation Element #1: The CCTV footage existed at one time.

          In this case, it is undisputed that CCTV footage depicting the incident alleged in the

   Complaint existed at one time. The Defendant’s asset protection manager destroyed video that

   showed other angles, without glare, of the incident.

          13 Q (By Mr. Tucker) Camera 3 on Exhibit 2, did you
          14 ever store video from the hour before to the hour after
          15 the slip and fall?
          16 A No.
          17 Q Did you ever store outside of your cell phone
          18 any video from Camera 3?
          19 A No.
          20 Q Could you have?
          21 A Yes.
          22 Q Could you have saved the hour before to the
          23 after from Camera 3?
          24 A Yes.
          25 Q But you did not?
          1 A No.
          2 Q Camera 1 on Exhibit 2, did that -- was there
          3 video that existed the hour before to the hour after the
          4 slip and fall?
          5 A Yes.

                                             Page 5 of 20
Case 0:18-cv-61984-RKA Document 146 Entered on FLSD Docket 10/03/2019 Page 6 of 20



          6 Q Did you save it?
          7 A No.
          8 Q Could you have?
          9 A Yes.
          10 Q Camera 4, did a video exist from the hour
          11 before to the hour after the slip and fall?
          12 A Yes.
          13 Q Did you save it?
          14 A No.
          15 Q Could you have?
          16 A Yes.
          17 Q Did Camera 3 on Exhibit 2 show the slip and
          18 fall of Polly Bassett?
          19 A Yes.
          20 Q Did it show folks from Walmart cleaning the
          21 floor of the vestibule?
          22 A If I can recall, yes.

   [See Exhibit “B” Deposition of Virgil Dixon, p. 89 ll. 2-5]. Plaintiff requested video of the

   incident in a Request for Production on September 26, 2018.    [See Exhibit “C”, Request for

   Production, Requests 18 and 20]. WAL-MART delayed responding and eventually objected.

   [See Exhibit “D”, WAL-MART’s Response to Request to Produce, pp. 10-11, Requests 18 and

   20]. WAL-MART relented and produced the video—to avoid Plaintiff filing a Motion—on

   November 13, 2018.

          It was not until December 11, 2018, WAL-MART finally provided additional

   undisclosed CCTV video that was recorded to the asset manger’s cell phone—which counsel for

   WAL-MART admits is not “preserved” video.        [See Exhibit “E”, WAL-MART’s Amended

   Response to Request to Produce, p. 3].

          11 Q Has Walmart ever instructed you to record
          12 video from the screen onto you phone?
          13 A No.
          14 Q Has Walmart ever instructed you not to save
          15 video on your camera phone?
          16 A No.
          17 Q Why was video preserved from your cell phone
          18 in this case?

                                            Page 6 of 20
Case 0:18-cv-61984-RKA Document 146 Entered on FLSD Docket 10/03/2019 Page 7 of 20



          19 MS. GUITERREZ: Objection, form.
          20 MR. TUCKER: What's wrong with the form?
          21 MS. GUITERREZ: Because you're saying video
          22 preserved, that's not the video that was preserved
          23 in that case, that's not Walmart's official video.
          24 The official video that was preserved is the video
          25 that was produced hour before and hour after
          1 directly from the CCTV.
          2 MS. TUCKER: So, is it -- are you saying on
          3 the record then that videos one through six that
          4 were saved on Mr. Dixon's cell phone are not
          5 considered preserved videos?
          6 MS. GUITERREZ: That's his personal cell
          7 phone. Those are his personal videos.
          8 MR. TUCKER: Is that a no? It wasn't
          9 preserved?
          10 MS. GUITERREZ: They are his personal videos.
          11 He saved them onto his cell phone --
          12 MR. TUCKER: But they weren't --
          13 MS. GUITERREZ: They are saved on his cell
          14 phone, but if we're using the legal term preserve
          15 from the actual CCTV system, Walmart's official
          16 video that was preserved is the one hour before and
          17 the one hour after.
          18 MR. TUCKER: So, no those aren't preserved
          19 videos?
          20 MS. GUITERREZ: I don't understand what you're
          21 asking, at least make sense.
          22 MR. TUCKER: Well, you're objecting saying
          23 that they are not preserved videos.
          24 MS. GUITERREZ: Because there is a distinction
          25 between what's preserved, what's Walmart's actual
          1 video that Walmart preserved versus what Mr. Virgil
          2 preserved on his own personal cell phone during his
          3 investigation.

   [See Ex. B, p. 56 l.11-p. 58 l. 3 (emphasis added). WAL-MART admits that it does not have

   these other camera angles in its possession, which would have shown areas outside of the CCTV

   Video where employees can be seen pointing towards the ground [See Exhibit “E”]. Even

   though some of the video produced (late) shows water outside on the ground [See Exhibits “F”




                                           Page 7 of 20
Case 0:18-cv-61984-RKA Document 146 Entered on FLSD Docket 10/03/2019 Page 8 of 20



   and “G”], it was degraded in quality and completeness due to recording it on a cell phone from a

   computer monitor/tv monitor.

           B. Spoliation Element #2: WAL-MART had a duty to preserve the CCTV footage.

           WAL-MART had a duty to preserve the CCTV footage in this case. WAL-MART’s

   corporate representative testified that other video angles existed but were not preserved:

           20 Q. Okay. Number 23 asks for whether or not there
           21 are any additional CCTV video that existed but was not
           22 preserved and Number 24 asks whether any additional CCTV
           23 video camera angles existed but was not preserved, but
           24 you're not able to tell me how many cameras even existed
           25 in the vestibule, yes?
           1 A. I do not know how many cameras, a total count,
           2 in the vestibule.
           3 Q. How many are you aware of that exist inside
           4 that vestibule?
           5 A. I know there's three because there's one on
           6 each door and there's one back toward the entrance into
           7 the store. Four? If you were given the information
           8 there's four then I can pretty say that there are four
           9 there.

   [See Exhibit “H”, Corporate Rep Deposition of Marie Ladeira, p. 123 l. 20-p. 124 l. 9].

           10 Q. So as the Corporate Representative today, all
           11 of our questions in Exhibit 2 that relate to the
           12 preservation you can't answer because you haven't spoken
           13 to Virgil, correct?
           14 A. I haven't spoken to Virgil --
           15 MS. CHAVEZ: Well, let me object because that
           16 is not correct. She has answered questions and it
           17 does not talk specifically about this question you
           18 ask now, okay? As to what he did to, or whether he
           19 was right in preserving video with his cell phone.
           20 BY MR. TUCKER:
           21 Q. Do you know whether or not any other people
           22 were with Virgil when he reviewed the CCTV video on
           23 December 24th, 2016?
           24 A. I do not.

   [See Id. p. 126 ll. 10-24].



                                              Page 8 of 20
Case 0:18-cv-61984-RKA Document 146 Entered on FLSD Docket 10/03/2019 Page 9 of 20



           22 Q. Why did Wal-Mart not preserve the other
           23 cameras that were in the vestibule?
           24 A. The camera view that was preserved shows the
           25 full and complete picture of her walking in the store
           1 and of her falling. I don't know what's on the other
           2 videos you're talking about so I can't answer for that.

   [See Id. p. 127 l. 24-p. 128 l. 2].

           10 Q. I'm not asking an if. I'm asking specifically
           11 whether Wal-Mart could have saved other camera angles
           12 for the hour before to the hour after but did not?
           13 A. Wal-Mart could have saved any camera angle of
           14 any camera in the store at any time.
           15 Q. For the hour before to the hour after?
           16 A. For the hour before, the hour after, but if it
           17 doesn't have anything relevant to this particular
           18 incident that would not be.
           19 Q. Would Wal-Mart agree that another angle
           20 showing the Plaintiff slipping and falling would be
           21 relevant to this case?
           22 MS. CHAVEZ: Objection. Form.
           23 THE WITNESS: Any, I would say any angle
           24 showing the accident could be relevant.

   [See Id. p. 140 ll. 10-24]. There were also number of employees that walked through the

   Vestibule prior to the fall but because WAL-MART only stored video that shows their back,

   when other video exists that would have showed their face, WAL-MART was unable to identify

   those witnesses/employees.

           16 Q. On December 24th, 2016, Christmas Eve day,
           17 Wal-Mart understood that other camera angles showing the
           18 slip and fall could have been relevant, yes or no?
           19 A. Yes.
           ***
           13 Q. Some of those exhibits you can see folks'
           14 faces, correct? And some of them you couldn't?
           15 A. Right.
           16 Q. In the ones that you couldn't, would the other
           17 camera angles that were not preserved have shown their
           18 faces?
           19 MS. CHAVEZ: Objection. Form.
           20 THE WITNESS: Possibly. There's one on there

                                               Page 9 of 20
Case 0:18-cv-61984-RKA Document 146 Entered on FLSD Docket 10/03/2019 Page 10 of 20



           21 I saw him very clearly and I have no idea who he
           22 is.
           23 BY MR. TUCKER:
           24 Q. For example, what was "10" that we provided,
           25 there's two women walking out of the store?
           1 A. Yes.
           2 Q. And Wal-Mart has not been able to identify
           3 those, yes?
           4 A. Correct.
           5 Q. And in the corner, which is the one in Exhibit
           6 3 that we've circled, there's a camera, yes?
           7 A. Yes.
           8 Q. Would that camera have shown those two women's
           9 faces?
           10 MS. CHAVEZ: Objection. Form.
           11 THE WITNESS: Possibly.
           12 BY MR. TUCKER:
           13 Q. Do you think, as the Co-manager of Wal-Mart
           14 and as the Corporate Representative of Wal-Mart, that
           15 Wal-Mart would have been able to identify those women if
           16 they would have been able to see their faces in a
           17 different angle --
           18 MS. CHAVEZ: Objection. Form.
           19 THE WITNESS: Possibly.
           20 BY MR. TUCKER:
           21 Q. How many people were in that meeting on
           22 January 16th?
           23 A. The management meeting? Maybe 13.
           24 Q. And 13 folks were looking at these images to
           25 see if –
           1 A. They could recognize them. And we also showed
           2 it to Personnel to see if she could recognize them but
           3 this, Personnel usually knows everybody.
           4 Q. How do they know, by looking at their faces?
           5 A. Yes. And a lot of times you know people, like
           6 there's Sharon Henry (phonetic). I recognized her and I
           7 don't see her face. I see her back but I knew who she
           8 was.
           9 Q. Sure, I think we can agree that generally it's
           10 easier to recognize somebody by their face, yes?
           11 A. Yes.

   [See Ex. H, p. 141 ll. 16-19];[Id., p. 142 l. 13-p. 44 l.11].




                                               Page 10 of 20
Case 0:18-cv-61984-RKA Document 146 Entered on FLSD Docket 10/03/2019 Page 11 of 20



          WAL-MART was required to designate a Corporate Representative that could discuss,

   inter alia, (No. 28) Steps WAL-MART took to comply with Plaintiff attorney’s January 9, 2017

   preservation request; (No. 29) WAL-MART’s anticipation of litigation from the date of the slip

   and fall to the service of the lawsuit in this matter; (No. 30) Steps WAL-MART took to preserve

   ESI and evidence in this matter; (No. 32) Steps WAL-MART took to stop an automatic

   overwriting process of the CCTV footage; (No. 33 WAL-MART’s decision to remove only a

   single camera from the automatic overwriting system. [See Exhibit “J”, Notice of Corporate Rep

   Deposition].

          WAL-MART received the preservation letter and failed to take any steps to preserve all

   of the relevant cameras, including the three other cameras inside of the store, and cameras

   outside of the store. [See Ex. A].

          Therefore, the second element of spoliation of evidence is met in this case. Walter, 2010

   WL 2927962, *2; Long, 2013 WL 12092088, *5. 1

          C. Spoliation Element #3 / Circumstantial Bad Faith Element #1: The CCTV
          footage could fairly be supposed to have been material to the proof of Plaintiff’s
          negligence claim at issue here and WAL-MART knew of its duty to preserve all
          relevant CCTV footage. 2

          Plaintiff believes the CCTV footage here depicted not only the incident, but also

   important events that go to WAL-MART’s actual notice of the wet floor, the existence of a


   1
     Further, as pointed out by the Southern District in Long, “Federal law recognizes a litigant’s duty to
   preserve evidence once it knows, or should know, that such evidence may be relevant to any
   potential litigation, even before litigation commences.” Long, 2013 WL 12092088, *5 (citation
   omitted).
   2
     In Walter v. Carnival, the court held that in order to prove bad faith with circumstantial evidence,
   the party seeking sanctions must show that “evidence once existed that could fairly be supposed to
   have been material to the proof or defense of a claim at issue in the case.” Walter v. Carnival, 2010
   WL 2927962, *2. This is similar to the last element required to establish spoliation, proving that “the
   evidence was crucial to the movant being able to prove its prima facie case or defense.” Id. The
   Southern District has noted that this burden is light, otherwise “the spoliators [would] profit from the
   destruction of the evidence.” In re Boston Boat III, 310 F.R.D. at 521.
                                               Page 11 of 20
Case 0:18-cv-61984-RKA Document 146 Entered on FLSD Docket 10/03/2019 Page 12 of 20



   dangerous condition, WAL-MART’s failure to warn, and causation of Plaintiff’s injuries—all

   elements of Plaintiff’s prima facie negligence claim that Defendant disputes in its Answer and

   Affirmative Defenses. Boston Boat, 310 F.R.D. at 520.

          WAL-MART predictably takes the position that the CCTV footage did not depict

   anything crucial to Plaintiff’s negligence claim in this case, but Plaintiff’s burden is light on this

   issue. Boston Boat III, 310 F.R.D. at 521. Six of the deposed eyewitnesses gave varying accounts

   of the events that occurred immediately before and after the incident causing Plaintiff’s injuries,

   and Plaintiff believes Defendant will attempt to discredit the testimony of these eyewitnesses.

          Because a significant amount of video was destroyed, numerous issues, such as whether

   there was water outside (requiring floor mats according to WAL-MART), whether there was a

   source of the substance and areas with the substance included additional areas outside of the

   CCTV video footage, and additional WAL-MART employees who could have testified to actual

   knowledge of the substance on the ground.

          These events would also go to notice, along with the existence of a dangerous condition,

   which are essential components of Plaintiff’s negligence claim. See Caldwell v. Carnival Corp.,

   944 F. Supp. 2d 1219, 1223 (S.D. Fla. 2013).

          As a result of the slip and fall, POLLY BASSETT suffered severe and painful injuries,

   including an injured right knee. If the CCTV footage showed the areas outside of the CCTV

   video produced, it would have showed additional water on the ground, as well as the location of

   the bottled water stored for cart pushers just outside view of the video produced.

          In particular, the cart pusher, Albert Scarlette, is seen at 6:45:15 AM, approximately an

   hour before the slip and fall, holding four bottles of water—some sideways, walking right over

   the area Plaintiff falls. [See Exhibit “K”]. Mr. Scarlette slides between the carts without water



                                              Page 12 of 20
Case 0:18-cv-61984-RKA Document 146 Entered on FLSD Docket 10/03/2019 Page 13 of 20



   bottles and exits from the CCTV video stage left. Id, p. 1 at 6:43:43 AM. He reappears from the

   left and walks to the right with four water bottles in hand, while some are held completely

   sideways. Id.

          D. Circumstantial Bad Faith Element #2: WAL-MART engaged in an affirmative
          act
          causing the CCTV footage to be lost or destroyed.

          The fact that WAL-MART violated its own evidence preservation procedures in this case

   lends credit to Plaintiff’s theory that WAL-MART’s asset protection manager intentionally

   destroyed the CCTV footage when he unilaterally decided—without WAL-MART’s permission

   or direction—to record other camera angles to his cell phone, but not store any relevant portion

   from those cameras.

          10 Q (By Ms. Guiterrez) Is it possible that in this
          11 circumstance you just used your cell phone as part of
          12 your investigation instead of evidence management?
          13 A Yes.
          14 Q And those videos on your cell phone, those are
          15 not official Walmart videos, correct?
          16 A No.
          17 Q Is that correct?
          18 A Yes.

   [See Ex. B, p. 10 ll.10-18].

   And yet:

          11 Q Why did you record video to your cell phone in
          12 this case?
          13 A To investigate the incident and follow up.
          14 Q Why would you store to your cell phone by
          15 taking a video as opposed to putting it on a CD or the
          16 evidence management system?
          17 A I cannot recall why for all the video.

   [See Id., p. 109 ll.14-17]. There has never been a valid explanation for destroying the additional

   camera angles in the Vestibule.



                                             Page 13 of 20
Case 0:18-cv-61984-RKA Document 146 Entered on FLSD Docket 10/03/2019 Page 14 of 20



          And yet even further, Defendant WAL-MART produced a new piece of discovery—

   EXHIBIT D-1—never before produced. [See Exhibit “L”, Defendant’s Exhibit for Trial D-1].

   Exhibit D-1 is a cropped photo of the CCTV footage from the time 6:12:05 AM, approximately

   30 minutes earlier than any previously known time to exist. It tends to show that WAL-MART

   has additional video that it withheld. Keep in mind, that somebody had to provide this to

   Defendant’s counsel but Defendant’s counsel withheld it from Plaintiff for an entire year.

          In Mitchell v. Royal Caribbean Cruises, Ltd., 2013 WL 12066018, the Southern District

   of Florida declined to award sanctions, pointing out that the CCTV “tape recorded over itself

   within 14 days after the incident, long before Plaintiff commenced this lawsuit.” Mitchell v.

   Royal Caribbean Cruises, Ltd., 2013 WL 12066018, *2.

          The CCTV footage in this case admittedly “no longer exists” [Ex. “H”]—the same status

   as the CCTV footage in Long v. Celebrity where the court awarded sanctions:

          After 14 days, the ship’s CCTV’s video, which is maintained on a computer hard
          drive, is overwritten in the normal course. The original CCTV footage of the
          Plaintiff’s fall was thus permanently lost at that point in time. And, as it turns
          out, neither [the security officer] nor the subordinate unknown Officer he asked
          for assistance were able to download the video footage onto a thumb drive or [the
          security officer’s] laptop before that happened. Consequently, the video footage
          no longer exists.

          Long, 2013 WL 12092088, *1 (emphasis supplied). Nor did WAL-MART even know

   the steps to prevent overriding and couldn’t answer Number 32 on the Corporate Rep Deposition

   Notice, and further has no knowledge about WAL-MART’s decision to store only a single

   camera angle. [Ex. “H” p. 135 l. 1-p. 136 l. 23]. In Long, the Southern District found this

   reckless destruction of evidence sufficient to warrant sanctions.

          But Plaintiff submits that there are more circumstances showing bad faith spoliation of

   evidence in this case than even there were in Long v. Celebrity.



                                             Page 14 of 20
Case 0:18-cv-61984-RKA Document 146 Entered on FLSD Docket 10/03/2019 Page 15 of 20



           E. Circumstantial Bad Faith Element #3: WAL-MART knew of its duty to preserve
           the CCTV footage at the time it was destroyed.

           As discussed in section B, supra, WAL-MART knew of its duty to preserve the CCTV

   footage in this case. See Long, 2013 WL 12092088, *5 (“Why else would he have tried to save

   the video in the first place but for its possible use in future litigation?”).

           Despite all of this, WAL-MART knew of its duty to preserve all video because the

   company is “sure” it received the preservation letter from Exhibit A.

           8 Q. Did you watch the video as a result of
           9 receiving a Preservation Letter in this case?
           10 MS. CHAVEZ: Objection to form.
           11 THE WITNESS: I didn't receive the
           12 Preservation Letter.
           13 BY MR. TUCKER:
           14 Q. Wal-Mart didn't receive a Preservation Letter?
           15 A. I'm sure -- Wal-Mart is the company who
           16 received it. I did not personally look at a
           17 Preservation Letter.

   [See Ex. H, p. 107 l. 1-17].

           F. Circumstantial Bad Faith Element #4: WAL-MART cannot credibly explain the
           loss or destruction of the CCTV footage as not involving bad faith.

           In fact, WAL-MART effectively “hid the ball” from Plaintiff during the course of

   discovery into this issue. It took months to uncover video and additional digging to find out that

   additional camera angles existed, were relevant, and were destroyed.

           20 Q Did you preserve the hour before and the hour
           21 after -- to the hour after the video of Camera 3?
           22 A No.
           23 Q Did you preserve the slip and fall itself from
           24 Camera 3?
           25 A No.
           1 Q Could you have?
           2 A Yes.
           3 Q Why didn't you?
           4 A Because that camera didn't show the complete
           5 fall during review. First is Camera 2 show more of the

                                                Page 15 of 20
Case 0:18-cv-61984-RKA Document 146 Entered on FLSD Docket 10/03/2019 Page 16 of 20



           6 fall and more of her entering the store and the
           7 mechanics of the fall.

   [See Ex. B, p. 46 l. 20-p.47 l. 7]

           1 Q Okay. And you testified a moment ago you've
           2 said it a few times now that you move video to evidence
           3 management when you're investigating?
           4 A Yes.
           5 Q And you can export it to evidence management
           6 from the DVR?
           7 A Yes.
           8 Q Why was that not done in this case?
           9 A I cant answer that question.
           10 Q But it wasn't done, right?
           11 A No, I can't recall it being done.
           12 Q If it was done, would you have found it?
           13 A Potentially.
           14 Q Did you look in this case to try to find video
           15 in evidence management?
           16 A Yes.
           17 Q Did you find any?
           18 A No.

   [See Ex. B, p. 77 lines 1-18].

           3 Q Could you have preserved more?
           4 A Yes, if I have been directed to.
           5 Q Directed by who?
           6 A Walmart.
           7 Q Who at Walmart?
           8 A Claim adjuster.

   [See Ex. B, p. 134 l.3-8].

           18 Q (By Mr. Tucker) Is there any reason that you
           19 only preserve an hour before to an hour after when this
           20 letter dated January 9th requested for 24 hours?
           21 MS. GUITERREZ: Objection to form. Asked and
           22 answered.
           23 A Because we are required by Walmart to preserve
           24 an hour before and hour after the incident.

   [See Ex. B, p. 135 l. 18-24]. WAL-MART’s argument, despite receiving the preservation letter

   [See Ex. A] is that WAL-MART’s policy is simply to save an hour before and an hour after the

                                              Page 16 of 20
Case 0:18-cv-61984-RKA Document 146 Entered on FLSD Docket 10/03/2019 Page 17 of 20



   incident.   Yet, WAL-MART never produced any policies and procedures relating to the

   preservation of videos in this case. The more likely explanation is that WAL-MART and the

   asset protection manager intentionally destroyed video. Of course, Plaintiff may never know—

   which is why sanctions should be granted based on the foregoing circumstances. Long, 2013 WL

   12092088, *6 (“Courts recognize that because a movant often faces a difficult burden in proving bad

   faith, and as direct evidence of bad faith is rarely available, circumstantial evidence can be used.”

   (citations omitted)).

           G. Plaintiff’s requested sanctions: adverse jury instruction or striking of defenses.

           Upon a finding of bad faith, even with circumstantial evidence, the Court has the

   discretion to award appropriate sanctions. Long, 2013 WL 12092088; Walter, 2010 WL

   2927962; Boston Boat, 310 F.R.D. 510, 514-515 (“Factors to be considered when determining

   the seriousness of the sanctions to impose against a party for failure to preserve critical evidence

   in its custody vary according to (1) the willfulness or bad faith of the party responsible for the

   loss or destruction of the evidence; (2) the degree of prejudice sustained by the opposing party;

   and (3) what is required to cure the prejudice.” (citation omitted)).

           Plaintiff respectfully requests that the Court award a mandatory adverse inference jury

   instruction at trial as a sanction for WAL-MART’s intentional destruction of the CCTV footage

   in this case. Plaintiff’s proposed mandatory instruction is as follows:

           The term “spoliation” refers to the failure to preserve evidence that is
           necessary to contemplated or pending litigation. The law provides that
           spoliation creates a rebuttable presumption that the evidence not preserved
           was unfavorable to the party responsible for the spoliation.

           The Court has determined as a matter of law that the Defendant is
           responsible for the spoliation of the CCTV footage of the incident in this case.

           The Court has further determined that Plaintiff is prejudiced by Defendant’s
           spoliation of evidence.


                                              Page 17 of 20
Case 0:18-cv-61984-RKA Document 146 Entered on FLSD Docket 10/03/2019 Page 18 of 20



          Accordingly, you must infer or presume that the spoliated evidence was
          unfavorable or harmful to the Defendant’s case, and that it was favorable to
          the Plaintiff’s case. The Defendant may, however, rebut that presumption.

          Plaintiff also recognizes that the Court may not agree that Plaintiff’s proposed mandatory

   adverse inference is appropriate. In the alternative, Plaintiff proposes the following permissive

   adverse inference instruction (still a rebuttable presumption):

          You have heard testimony about potential evidence which the Defendant
          failed to produce. Plaintiff has argued that this evidence was in Defendant’s
          control and would have proven facts material to the issue of negligence.

          If you find that this evidence was then within Defendant’s control, that
          Defendant could have preserved this evidence so that it was available for the
          parties in preparing for trial in this case, and that this evidence would have
          been material in deciding the facts in dispute in this case, then you are
          permitted, but not required, to infer that the evidence would have been
          favorable to the Plaintiff and unfavorable to the Defendant.

          Any inference you make should be based on all of the facts and
          circumstances in this case.

                                            CONCLUSION

          As a result of WAL-MART’s intentional destruction of the CCTV footage depicting the

   incident in this case, Plaintiff seeks spoliation sanctions against WAL-MART in the form of a

   mandatory adverse inference jury instruction, or a permissive adverse inference jury instruction.

   Plaintiff is undoubtedly prejudiced by WAL-MART’s destruction of the CCTV footage in this

   case. Boston Boat, 310 F.R.D. 510, 514-515.

          Plaintiff, however, does not request a sanction similar to that the Southern District

   awarded in Long v. Celebrity, where the court barred both parties from referencing the contents

   of the CCTV footage at trial. Long, 2013 WL 12092088, *8. Instead, Plaintiff deservedly

   believes the destruction of the CCTV footage was the lynchpin in this case, and Plaintiff wants to

   present this issue to the jury. Boston Boat, 310 F.R.D. at 514 (“A party is permitted to ask the



                                             Page 18 of 20
Case 0:18-cv-61984-RKA Document 146 Entered on FLSD Docket 10/03/2019 Page 19 of 20



   trial court to allow it to introduce into evidence at trial the circumstances surrounding the

   opposition’s failure to retain and produce evidence, even when the trial court rejects the request

   for an adverse inference jury instruction.” (citation omitted)).

          WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter an Order

   sanctioning Defendant, WAL-MART, for its bad faith in the destruction of CCTV footage

   depicting the incident in this case; specifically, Plaintiff seeks a mandatory adverse inference

   jury instruction at trial, or a permissive adverse inference jury instruction at trial, as set forth

   above. Should the Court deny Plaintiff’s requests for sanctions or reserve ruling, Plaintiff seeks

   leave of Court to present this spoliation issue to the jury, as recognized in Boston Boat. 310

   F.R.D. at 514.

                                  RULE 7.1(a)(3) CERTIFICATION


          Pursuant to Local Rule 7.1(a)(3) of the Local Rules for the Southern District of Florida, I

   hereby certify that undersigned counsel for Plaintiff has conferred with counsel for Defendant

   who opposes the relief sought.

                                                         Respectfully submitted,

   Dated: October 3, 2019
                                                         By: s/Matthew Sean Tucker
                                                         Matthew Sean Tucker
                                                         Florida Bar No. 90047
                                                         Tucker Law®
                                                         200 SE 6TH Street, Suite 405
                                                         Fort Lauderdale, FL 33301
                                                         Telephone: (954) 204-0444
                                                         Facsimile: (954) 358-4946
                                                         Matt@TuckerUp.com
                                                         Attorney for Plaintiff(s)




                                              Page 19 of 20
Case 0:18-cv-61984-RKA Document 146 Entered on FLSD Docket 10/03/2019 Page 20 of 20



                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on October 3, 2019, I electronically filed the foregoing

   document with the Clerk of the Court using CM/ECF and that service was perfected on all

   counsel of record and interested parties through this system.

                                                        By: s/Matthew Sean Tucker




                                             Page 20 of 20
